UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010 – March 31, 2010 Item 1.Schedule of Investments. ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS MARCH 31, 2010 (Unaudited) Shares Security Description Value Common Stock - 100.0% Airlines - 0.5% Allegiant Travel Co. (a) Biotechnology - 1.7% Incyte Corp., Ltd. (a) InterMune, Inc. (a) Micromet, Inc. (a) Chemicals - 1.5% Polypore International, Inc. (a) Communications Equipment - 9.7% Acme Packet, Inc. (a) Aruba Newtorks, Inc. (a) Blue Coat Systems, Inc. (a) DragonWave, Inc. (a) Emulex Corp. (a) Ixia (a) JDS Uniphase Corp. (a) Riverbed Technology, Inc.(a) Woodward Governor Co. Consumer Discretionary - 10.1% BJ's Restaurants, Inc. (a) Buffalo Wild Wings, Inc. (a) Chipotle Mexican Grill, Inc. (a) CROCS, Inc. (a) Deckers Outdoor Corp. (a) Imax Corp. (a) Lululemon Athletica, Inc. (a) PF Chang's China Bistro, Inc. (a) Shutterfly, Inc. (a) Tempur-Pedic International, Inc. (a) Texas Roadhouse, Inc. (a) The Cheesecake Factory, Inc. (a) Consumer Retail - 14.0% AnnTaylor Stores Corp. (a) Chico's FAS, Inc. Citi Trends, Inc. (a) Ethan Allen Interiors, Inc. G III Apparel Group, Ltd. (a) J. Crew Group, Inc. (a) Kirkland's, Inc. (a) Rue21, Inc. (a) Saks, Inc. (a) Skechers USA, Inc., Class A (a) Talbots, Inc. (a) The Children's Place Retail Stores, Inc. (a) True Religion Apparel, Inc. (a) Ulta Salon, Cosmetics & Frangrance, Inc. (a) Zumiez, Inc. (a) Consumer Services- 1.0% American Public Eduation, Inc. (a) Energy - 1.3% Brigham Exploration Co. (a) Rosetta Resources, Inc.(a) Financials- 4.0% East West Bancorp, Inc. First Financial Bancorp Iberiabank Corp. Signature Bank (a) Wintrust Financial Corp. Health-Care - 9.8% Abaxis, Inc. (a) Align Technology, Inc. (a) Arthrocare Corp. (a) BioMarin Pharmaceuticals, Inc. (a) Catalyst Health Solutions, Inc. (a) DexCom, Inc. (a) HeartWare International, Inc. (a) Orthofix International NV (a) Parexel International Corp. (a) Thoratec Corp. (a) Volcano Corp. (a) Zoll Medical Corp. (a) Health-Care Services -12.8% Conceptus, Inc. (a) Emergency Medical Services Corp. (a) ev3, Inc. (a) Hanger Orthopedic Group, Inc. (a) Health Management Associates, Inc., Class A (a) HMS Holdings Corp. (a) Insulet Corp. (a) Micrus Endovascular Corp. (a) Nektar Therapeutics (a) NuVasive, Inc. (a) NxStage Medical, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Sirona Dental Systems, Inc. (a) SonoSite, Inc. (a) SXC Health Solutions Corp. (a) Industrials - 5.4% Atlas Air Worldwide Holdings, Inc. (a) BE Aerospace, Inc. (a) Globe Specialty Metals, Inc. (a) Portfolio Recovery Associates, Inc. (a) Taleo Corp., Class A (a) Titan Machinery, Inc. (a) UAL Corp. (a) Pharmaceuticals - 0.9% Impax Laboratories, Inc. (a) MAP Pharmaceuticals, Inc. (a) Professional Services - 1.6% Kelly Services, Inc., Class A (a) OfficeMax, Inc. (a) Semiconductors and Semiconductor Equipment - 15.8% Advanced Energy Industries, Inc. (a) American Superconductor Corp. (a) Atheros Communications, Inc. (a) Cavium Networks, Inc. (a) Cirrus Logic, Inc. (a) Cypress Semiconductor Corp. (a) Mellanox Technologies, Ltd. (a) Netlogic Microsystems, Inc. (a) Power Integrations, Inc. Rubicon Technology, Inc. (a) Skyworks Solutions, Inc. (a) Veeco Instruments, Inc. (a) Volterra Semiconductor Corp. (a) Software - 3.1% Informatica Corp. (a) Pegasystems, Inc. Ultimate Software Group, Inc. (a) Websense, Inc. (a) Technology - 6.8% Bottomline Technologies, Inc. (a) Calix, Inc. (a) Finisar Corp. (a) Netezza Corp. (a) Plexus Corp. (a) Sapient Corp. SMART Modular Technologies WWH, Inc. (a) Super Micro Computer, Inc. (a) Synchronoss Technologies, Inc. (a) Total Common Stock (Cost $10,939,197) Total Investments - 100.0% (Cost $10,939,197)* $ 13,112,233 Other Assets and Liabilities, Net - 0.0% Total Net Assets - 100.0% $ 13,109,461 (a)Non-income producing security. *Cost for Federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation The Fund has a three-tier fair value hierarchy.The basis of the tiers is dependent upon the various "inputs" used to determine the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical assets Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2010: Valuation Inputs Investments in Securities Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Investments The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTSAND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. LOU HOLLAND GROWTH FUND SCHEDULE OF INVESTMENTS MARCH 31, 2010 (Unaudited) Shares Security Description Value Common Stock - 98.8% Consumer Discretionary - 11.3% Amazon.com, Inc. (a) Costco Wholesale Corp. Kohl's Corp. (a) MSC Industrial Direct Co. Nike, Inc., Class B The Walt Disney Co. Wal-Mart Stores, Inc. Yum! Brands, Inc. Consumer Staples - 7.5% Diageo PLC, ADR HJ Heinz Co. Mead Johnson Nutrition Co. PepsiCo., Inc. The Procter & Gamble Co. Energy - 15.0% Exxon Mobil Corp. Halliburton Co. Noble Corp. Occidental Petroleum Corp. Range Resources Corp. Southwestern Energy Co. (a) Suntech Power Holdings Co., Ltd., ADR (a) XTO Energy, Inc. Financial Services - 10.6% Aflac, Inc. Berkshire Hathaway, Inc., Class B (a) BlackRock, Inc. IHS, Inc., Class A (a) TD Ameritrade Holding Corp. (a) Visa, Inc., Class A Health Care - 11.6% Covidien PLC Genzyme Corp. (a) Hospira, Inc. (a) Laboratory Corp. of America Holdings (a) McKesson Corp. Materials & Processing - 1.7% Praxair, Inc. Producer Durables - 9.3% Automatic Data Processing, Inc. Expeditors International of Washington, Inc. Honeywell International, Inc. Roper Industries, Inc. United Parcel Service, Inc., Class B United Technologies Corp. Waters Corp. (a) Technology - 30.7% Adobe Systems, Inc. (a) American Tower Corp., Class A (a) Apple, Inc. (a) Cisco Systems, Inc. (a) Citrix Systems, Inc. (a) Google, Inc., Class A (a) Intel Corp. International Business Machines Corp. Microsoft Corp. QUALCOMM, Inc. Symantec Corp. (a) Utilities - 1.1% Questar Corp. Total Common Stock (Cost $41,914,067) Total Investments - 98.8% (Cost $41,914,067)* Other Assets and Liabilities, Net - 1.2% Total Net Assets - 100.0% ADR American Depositary Receipt (a) Non-income producing security. *Cost for Federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of : Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation The Fund has a three-tier fair value hierarchy.The basis of the tiers is dependent upon the various "inputs" used to determine the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical assets Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2010: Valuation Inputs Investments in Securities Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Investments The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTSAND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2010 (unaudited) Shares Security Description Value Common Stock – 97.1% Australia - 2.2% BHP Billiton, Ltd., ADR Austria - 1.5% Andritz AG Belgium - 2.1% KBC Groep NV Solvay SA Canada - 2.1% Methanex Corp. Finland - 4.7% Konecranes Oyj Kone Oyj, Class B YIT Oyj France - 4.9% Christian Dior SA Imerys SA Technip SA Germany - 8.4% BASF SE Demag Cranes AG Hannover Rueckversicherung AG (a) Muenchener Rueckversicherungs AG Symrise AG Tognum AG India - 2.0% Infosys Technologies, Ltd., ADR State Bank of India, Ltd., GDR Ireland - 5.2% Anglo Irish Bank Corp., Ltd. (a) (b) - CRH PLC Greencore Group PLC Smurfit Kappa Group PLC Italy - 2.1% Trevi Finanziaria SpA Japan - 7.1% Asahi Breweries, Ltd. Culture Convenience Club Co., Ltd. Iino Kaiun Kaisha, Ltd. KDDI Corp. MEIJI Holdings Co., Ltd. Nippon Yusen KK Showa Denko KK The Kansai Electric Power Co., Inc. Norway - 1.4% Camillo Eitzen & Co. ASA (a) DnB NOR ASA (a) South Africa - 2.1% Metorex, Ltd. (a) Sasol, Ltd. South Korea - 2.6% Samsung Electronics Co., Ltd. SK Telecom Co., Ltd. Sweden - 5.9% Autoliv, Inc. Duni AB Investor AB, Class B Svenska Handelsbanken AB, Class A Switzerland - 1.3% Novartis AG Thailand - 2.0% Thai Oil PCL United Kingdom - 7.8% Barratt Developments PLC Bellway PLC Lloyds Banking Group PLC Persimmon PLC Taylor Wimpey PLC United States - 31.7% Allete, Inc. Ameris Bancorp AMETEK, Inc. Astoria Financial Corp. Colony Bankcorp, Inc. FPL Group, Inc. General Dynamics Corp. H.J. Heinz Co. Independent Bank Corp. International Bancshares Corp. Mac-Gray Corp. Marathon Oil Corp. People's Bancorp, Inc. Praxair, Inc. Quest Diagnostics, Inc. Southwest Bancorp, Inc. The Chubb Corp. The J.M. Smucker Co. Toro Co. UnitedHealth Group, Inc. Univest Corp. of Pennsylvania Verizon Communications, Inc. Webster Financial Corp. WellPoint, Inc. (a) WESCO International, Inc. (a) Total Common Stock (Cost $227,892,192) Rights - 0.0% South Africa - 0.0% Metorex, Ltd. (Cost $0) Principal Amount Short-Term Investments – 0.0% Certificates of Deposit - 0.0% Middlesex Savings Bank, 2.00%, 11/26/11 Stoneham Savings Bank, 1.50%, 11/24/11 Total Certificates of Deposit (Cost $62,788) Total Short-Term Investments (Cost $62,788) Total Investments – 97.1% (Cost $227,954,980) Other Assets and Liabilities, Net – 2.9% Net Assets – 100.0% ADR American Depositary Receipt GDR Global Depositary Receipt PCL Public Company Limited PLC Public Limited Company (a) Non–income producing security. (b) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $0 or 0.00% of net assets. *Cost for Federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Depreciation The Fund has a three-tier fair value hierarchy.The basis of the tiers is dependent upon the various "inputs" used to determine the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical assets Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2010: Valuation Inputs Level 1 Level 2 Level 3 Total Investments At Value: Common Stocks Australia $- $- Austria - - Belgium - - Canada - - Finland - - France - - Germany - - India - - Ireland - - Italy - - Japan - - Norway - - South Africa - - South Korea - - Sweden - - Switzerland - - Thailand - United Kingdom - - United States - - Rights - - Certificates of Deposit - - Total Investments at Value: $- THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTSAND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. THE BEEHIVE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2010 (unaudited) Shares Security Description Value Common Stock - 99.4% Basic Materials - 2.1% FMC Corp. Consumer Discretionary - 13.2% Comcast Corp., Class A Hasbro, Inc. The Walt Disney Co. Time Warner, Inc. Consumer Staples - 12.5% CVS Caremark Corp. Nestle SA, ADR Unilever PLC, ADR Energy - 10.1% Apache Corp. Devon Energy Corp. XTO Energy, Inc. Financials - 15.8% ACE, Ltd. AON Corp. Axis Capital Holdings, Ltd. State Street Corp. Health Care Equipment and Services - 14.6% Baxter International, Inc. Hologic, Inc. (a) Quest Diagnostics, Inc. St. Jude Medical, Inc. (a) Industrials - 8.1% Cooper Industries, PLC Honeywell International, Inc. Information Technology - 1.7% The Western Union Co. Pharmaceuticals, Biotechnology & Life Sciences - 8.8% Johnson & Johnson Thermo Fisher Scientific, Inc. (a) Technology - 8.9% Google, Inc., Class A (a) Microsoft Corp. Oracle Corp. Utilities - 3.6% FPL Group, Inc. Total Common Stock (Cost $45,723,047) Short-Term Investments - 0.6% Money Market Fund - 0.6% Fidelity Institutional Cash Money Market Fund, 0.20% (b) (Cost $319,227) Total Investments - 100.0%(Cost $46,042,274)* $ 53,800,202 Other Assets & Liabilities, Net - 0.0% NET ASSETS - 100.0% $ 53,812,066 ADRAmerican Depositary Receipt PLCPublic Limited Company (a) Non-income producing security. (b) Represents 7-day effective yield as of March 31, 2010. *Cost for Federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation The Fund has a three-tier fair value hierarchy.The basis of the tiers is dependent upon the various "inputs" used to determine the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical assets Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Level 2 Level 3 Total Common Stock Basic Materials $- $- Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care Equipment and Services - - Industrials - - Information Technology - - Pharmaceuticals, Biotechnology & Life Sciences - - Technology - - Utilities - - Money Market Fund - - TOTAL $- $ 53,800,202 THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTSAND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: May 4, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: May 4, 2010 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: May 4, 2010
